Citation Nr: 0906706	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-30 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for claimed chronic right 
trochanteric bursitis, to include as secondary to the 
service-connected post operative residuals varicose veins.


REPRESENTATION

Appellant represented by:	Gary P. Levin, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  


FINDING OF FACT

The currently demonstrated chronic right trochanteric 
bursitis is shown as likely as not to be causally related to 
or permanently made worse by the Veteran's service connected 
varicose veins.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor 
chronic right trochanteric bursitis is aggravated by the 
service connected varicose veins.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the Veteran's claim is 
required at this time.  The veteran's representative has 
submitted additional documents and requested a remand.  That 
seems unnecessary in view of the action taken below granting 
secondary service connection.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

The Veteran's service treatment records contain no complaints 
of, findings of or treatment for any disability productive of 
chronic right trochanteric bursitis. Subsequent to service, 
the Veteran is shown to have a disability manifested by 
chronic right trochanteric bursitis.  The Veteran contends 
that his disability is etiologically related to his period of 
service from January 1968 to June 1969.

A January 1983 private treatment record reported that the 
Veteran had right trochanteric bursitis of chronic and long-
standing nature.  The physician noted the disability was 
present in a leg where venous ligation and stripping of 
varicose veins had been carried out in the past and where the 
Veteran had thrombophlebitis causing other problems in the 
leg.  The Veteran had not responded well to treatment and he 
continued to have pain and discomfort in the hip area.  
December 1984, December 1985 and October 1989 confirmed the 
diagnosed right trochanteric bursitis and documented the 
Veteran's continued complaints of hip pain and related 
symptomatology.

An October 1991 private treatment record reported that the 
Veteran continued to have pain in his right hip, particularly 
about the trochanteric area.  The pain was constant and 
activities such as standing or moving caused the pain to 
increase.  Additionally, he had loss of motion of the right 
hip.

In a March 2004 private record, the physician indicated that 
the Veteran had been under his care for many years.  The 
physician reported that the Veteran had received multiple 
cortisone injections in the early 1990's for trocantary 
bursitis.  The physician documented the history of treatment 
the Veteran received for his various disorders.  The 
physician opined that the Veteran's varicose vein condition 
aggravated and contributed to the bursitis increasing in 
severity.

In an April 2004 VA examination report, the examiner noted 
the Veteran was service-connected for varicose veins.  The 
examiner opined that it was at least as likely as not that 
the trochanteric bursitis was related to the Veteran's 
military service.  However, the examiner explained that the 
tronchanteric bursitis was an inflammation of the 
trochanteric bursa and not anatomically connected to the 
varicose veins in the right leg; there was no association 
between the two conditions.

Consequently in February 2008, the Board requested that an 
independent medical expert review the claims file to: (1) 
determine if the Veteran had trochanteric bursitis; (2) 
determine if the trochanteric bursitis was caused by the 
varicose veins or the treatment thereof; and, (3) determine 
if the varicose veins or treatment thereof aggravated 
(permanently made worse) the trochanteric bursitis.

In April 2008, the medical expert responded that the Veteran 
had tronchanteric bursitis.  However, the expert reported 
that there was no connection between the Veteran's varicose 
veins (stripping) and the diagnosis of tronchanteric 
bursitis.  The expert concluded that it was not at least as 
likely as not that the Veteran's trochanteric bursitis was 
due to gait abnormality from the vein stripping.  The expert 
explained that since the tronchanteric bursitis was not noted 
or diagnosed before the vein stripping, it could not have 
been "aggravated" by the vein stripping.

In a September 2008 private treatment record, the examiner 
indicated that pertinent medical records had been reviewed in 
conjunction with the treatment.  Based on a reasonable degree 
of medical certainty and upon the findings and relevant 
historical data and medical records reviewed, the examiner 
opined that the Veteran's chronic and continuing problems 
with right leg varicosities, pain and fatigue with prolonged 
standing and/or walking on hard surfaces and the development 
of chronic right trochanteric bursitis were related to his 
service duties in the Air Force and Air National Guard.  The 
examiner explained that the conditions were chronic in nature 
and had continued to worsen over time.  "They are disease 
processes that were caused a service-connected disability and 
therefore should be identified as such."

In November 2008, the Board requested that another 
independent medical expert review the claims file and answer 
the following questions (1) could it be determined with a 
reasonable degree of medical certainty that the Veteran's 
right trochanteric bursitis was aggravated by his varicose 
veins, including the stripping thereof?  (2) Did the expert 
agree with the March 2004 private physician that the 
Veteran's right trochanteric bursitis had been permanently 
worsened (i.e., aggravated) by his varicose veins, or the 
stripping undertaken thereof?  If so, what was the specific 
increment of increased disability associated with the 
Veteran's right trochanteric bursitis that was proximately 
due to his service-connected varicose veins, including the 
stripping thereof?

In December 2008, the expert responded that he had reviewed 
the claims file, including the pertinent medical records.  
The expert found there was no connection between the 
stripping of the varicose veins and the greater trochanteric 
bursitis.  However, the expert noted that the varicose veins 
and the stripping had created a condition of the leg, chronic 
pain, chronic swelling, interference of the knee function, 
which had created an antalgic limp (painful limb).  The 
antalgic gait had created a condition that demand from the 
abductor muscle which inserts on the greater trochanter more 
work and basically creating an overuse syndrome.  Basically, 
when a person has a painful leg, the person will walk with a 
painful limp and will have some characteristic of the 
antalgic gait which demand afterward more work from the 
abductor.  This would aggravate a trochanteric bursitis after 
standing and walking but the pain would subside when the 
person sat down or lay down.  Thus, the expert concluded that 
the antalgic gait has aggravated the trochanteric bursitis 
and "the aggravation has been for 50 percent aggravation."

Thus, as indicated above, there exists competent medical 
evidence both supporting and contradicting the Veteran's 
contentions.  It is therefore the responsibility of the Board 
to weigh this evidence so as to reach a determination on the 
Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a Veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the Veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a Veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the chronic right 
trochanteric bursitis disability as likely as not is 
etiologically related to the Veteran's service connected 
varicose veins.  In this regard, the Board notes that the 
examiners (March 2004 and September 2008 private 
examinations, April 2004 VA examination and December 2008 VA 
expert examination) are certainly competent to make a medical 
determination as to causal relationship.  To that end, the 
Board notes the multiple lay statements submitted on behalf 
of the Veteran, including an August 2004 statement by his 
second level supervisor on the Aircraft Maintenance division 
indicating that the Veteran exhibited signs of a right hip 
disability both during his time in service and in his civil 
service duties that ultimately led to his medical 
disqualification of continued service in the Air National 
Guard.  While not competent to render an opinion as to 
etiology, the witness is certainly competent to report 
symptoms capable of lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is aware that in April 2008 a VA medical expert 
concluded that the there was no connection between the 
Veteran's varicose veins (stripping) and the diagnosis of 
tronchanteric bursitis given that the tronchanteric bursitis 
was not noted or diagnosed before the vein stripping (thus it 
could not have been "aggravated" by the vein stripping).  
However, the expert does not explain the rationale for this 
conclusion given the conflicting medical evidence of record.  
Moreover, it does not explain why, once there was an onset of 
the bursitis, the varicose veins could not have made the 
disorder permanently worse.  As noted, bare conclusions 
without a factual predicate in the record are not considered 
probative.  See Miller v. West, 11 Vet. App. at 348 (1998).

Thus the Board finds that the evidence is essentially in 
equipoise.  In such cases, reasonable doubt in resolved in 
the appellant's favor, warranting allowance of secondary 
service connection in this case on the basis of aggravation.


ORDER

Service connection for chronic right trochanteric bursitis, 
to include as secondary to the service-connected post 
operative residuals varicose veins is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


